Citation Nr: 1716152	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  15-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for right lower extremity ulcers.

2.  Entitlement to service connection for left lower extremity ulcers.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Veteran and his wife testified at a hearing at his local RO (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The Board notes the Veteran originally claimed entitlement to service connection for bilateral foot ulcers with foot pain.  However, as discussed below, the medical evidence and lay statements of record show the Veteran's ulcers have also intermittently affected his bilateral lower extremities at the ankle and above.  As such, the Board has broadly recharacterized the Veteran's claims, as reflected on the title page.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral lower extremity ulcers were incurred during active duty service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for right lower extremity ulcers have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

2.  The criteria for service connection for left lower extremity ulcers have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist

In this decision, the Board grants entitlement to service connection for right and left lower extremity ulcers, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duties to notify and assist is necessary.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts must establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The record shows the Veteran has been diagnosed with recurring bilateral lower extremity ulcers or ulcerations.

The Veteran's service treatment records (STRs) show he was treated in September 1966 for a discrete, superficial rash of excoriation type.  While the record of treatment does not specify where the rash was located, the Veteran has consistently reported the rash affected his bilateral lower extremities.

In a September 2013 statement, the Veteran's friend, C.A., stated he had known the Veteran for 50 years, prior to, during, and after the Veteran's service.  C.A. stated the Veteran was a varsity athlete in the best of health prior to entrance into the military, but that upon his return from Vietnam, he was in constant pain, with tingling, burning, itching, swelling, and other strange sensations in his legs.  C.A. stated to the present day, the Veteran continued to experience unexplained lesions and cysts, and had developed ulcers on both feet and ankles.

In an October 2013 statement, the Veteran's wife asserted that when the Veteran came home from Vietnam in 1968, his legs would turn red and swell up.  She stated this went on for several years, and that later on the Veteran's feet and legs would not heal, and ulcers on his feet and legs became almost unbearable.

In a March 2014 letter, the Veteran's private physician, Dr. M.E., stated that the Veteran was a patient of his who had been seen for chronic non-healing wounds involving both legs and feet for the past several years.  Dr. M.E. stated the Veteran's ulcerations dated back to 1995, but that as far back as 1966 the Veteran noticed swelling in both legs and feet, and he was seen for an acute superficial rash while serving in Vietnam.  Dr. M.E. noted the Veteran had reported he had swelling in his legs about 3 months after going to Vietnam, but that his rash never ulcerated until 1995.  Since that time, Dr. M.E. stated, the Veteran had had numerous lower extremity ulcerations which had healed and subsequently recurred.  Dr. M.E. ultimately stated it was his professional opinion that the Veteran's initial rash, which developed 3 months after entering Vietnam, was the onset of the Veteran's current bilateral lower extremity condition.

At his February 2017 hearing, the Veteran testified he had no issues with his feet prior to enlistment, but that he noticed a rash on his feet, ankles, and lower legs during service, and was treated by a medic.  He testified he currently had blisters, bleeding, swelling, redness, and extreme pain in both feet.  He stated his rash appeared about 3 months after entering Vietnam, and it would not go away because his feet kept getting wet due to the monsoon season.  The Veteran's wife testified that prior to service, the Veteran never complained of any rash or ulcers affecting his lower extremities, but that when he left service in 1968 he started complaining of rashes, and those complaints continued to the present time.
 
Upon a careful review of the foregoing, and of the entire record, the Board finds the evidence is at least in equipoise as to whether the Veteran's current bilateral lower extremity ulcers were incurred in service.  In this regard, the Board notes there is no medical evidence of record contradicting the March 2014 letter by Dr. M.E. or the accounts by the Veteran, his wife, and C.A. demonstrating continuity of symptomatology since service.  Accordingly, granting of service connection for right and left lower extremity ulcers is warranted.

The Board briefly notes the Veteran has contended his bilateral lower extremity ulcers are related to exposure to herbicide agents, including Agent Orange, while serving in Vietnam.  However, as the Board has found the Veteran's condition originated during service, a separate determination regarding herbicide exposure is unnecessary.


ORDER

Service connection for right lower extremity ulcers is granted.

Service connection for left lower extremity ulcers is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


